From this decree an appeal was made on the following grounds:
First,- — That the limitation of the negroes after the reservation in the deed mentioned is void.
Second,' — .That if such limitation should be good, yet all the children of Catharina are equally entitled, in as much as the gift was not intended to vest immediately.
Third, — That the defendants (being trustees) could only be answerable for the actual profits of said negroes and therefore the report of commissioner allowing customary hire was erroneous, and ought not to have been confirmed.
Egan, defendant’s solicitor.
The appeal was heard at Columbia, by Chancellors James, Thompson, Desaussure, Gaillard and Waties, who unanimously affirmed the decree of the court, and dismissed the appeal.